 



EXHIBIT 10.43
FIRST AMENDING AGREEMENT dated as of September 28, 2006

     
BETWEEN:
  ABITIBI-CONSOLIDATED INC., (“ACI”)
 
   
AND:
  ABITIBI CONSOLIDATED COMPANY OF CANADA,
 
   
 
  (the “Borrowers”)
 
   
AND:
  THE LENDERS PARTY TO THE CREDIT AGREEMENT REFERRED TO BELOW,
 
   
 
  (the “existing Lenders”)
 
   
AND:
  THE TORONTO-DOMINION BANK, (“TD”)
 
   
 
  (“Lender”)
 
   
AND:
  CANADIAN IMPERIAL BANK OF COMMERCE,
 
   
 
  (the “Agent”)

Recitals

A.   The Borrowers, the Agent and the existing Lenders are party to a credit
agreement dated as of October 3, 2005 (the “Credit Agreement”) providing for
credit facilities in an aggregate amount of $700,000,000 (the “Facilities”).  
B.   The Facilities are comprised of Facility A (which is an aggregate amount of
$550,000,000) and Facility B (which is in an aggregate amount of $150,000,000).
  C.   Facility A is currently available while Facility B will be available only
when the Facility B Availability Date has occurred (as provided in Section 9.2
of the Credit Agreement).   D.   Pursuant to Section 2.14 of the Credit
Agreement, ACI is entitled to request an increase up to $115,000,000 in the
aggregate amount of the Facilities (any such increase to be allocated to
Facility B but with the total Commitment of each existing or new Lender being
reallocated or allocated pro rata to the respective amounts of Facility A and
Facility B).   E.   ACI has requested a $50,000,000 increase in the aggregate
amount of the Facilities and TD has agreed to become a Lender under the Credit
Agreement with a total Commitment equal to the amount of such increase.

 



--------------------------------------------------------------------------------



 



- 2 -

F.   Section 2.14 of the Credit Agreement also provides that after such request
and the acceptance by a Person who qualifies as new Lender to commit for the
amount of the increase, the Agent, the Borrowers, the existing Lenders and the
new Lenders will execute an amendment to the Credit Agreement giving effect to
the increase and containing the other provisions contemplated in said
Section 2.14.   G.   TD qualifies as new Lender pursuant to the Credit Agreement
and the parties hereto wish to amend the Credit Agreement as provided in
Section 2.14 thereof.

    NOW, THEREFORE, THE PARTIES AGREE AS FOLLOWS:

1.   Interpretation

  1.1   Capitalized terms used herein and defined in the Credit Agreement have
the meanings ascribed to them in the Credit Agreement unless otherwise defined
herein.

  1.2   Any reference to the Credit Agreement in any Credit Document (including
any Security Document) refers to the Credit Agreement as amended hereby.

2.   Amendments to the Credit Agreement

  2.1   TD hereby becomes a Lender under the Credit Agreement with a total
Commitment of $50,000,000.     2.2   Facility B is hereby increased from
$150,000,000 to $200,000,000 and the provisions of the Credit are amended
accordingly.     2.3   The total Commitment of each existing Lender is hereby
reallocated and the total Commitment of TD is hereby allocated, in each case,
pro rata to the amount of Facility A and to the new amount of Facility B. As a
result of the foregoing, the new amount of the total Commitment of each Leader
(and of its Commitment in respect of Facility A and Facility B) is as specified
opposite its name on the signature page of this Agreement.

 



--------------------------------------------------------------------------------



 



- 3 -

3.   Adjustments

  3.1   Upon this Agreement being effective, the Agent will notify the Borrowers
and the Lenders of the adjustments which are required to be made among the
Lenders to ensure that all outstanding Borrowings under Facility A are owed to
the Lenders in the proportion of their respective Commitments under Facility A.
    3.2   Upon receipt of such notification, TD will promptly pay to the Agent
the amounts payable by TD under such adjustments and the Agent will promptly
distribute to the other Lenders the amounts so received to give effect to such
adjustments. The Borrowers acknowledge that upon such payment and distribution
being made, the Borrowings so adjusted will be owing to the Lenders as provided
in such adjustments.     3.3   The Agent may determine the adjustments to be
made pursuant to Section 3.1 without regard to outstanding overdraft
utilizations with the Swingline Lender pursuant to Section 2.9.

4.   Conditions Precedent

Prior to or concurrently upon the execution of this Agreement, each of the
Borrowers must have delivered to the Lenders a copy of the corporate resolutions
and other documents evidencing the authority of the persons herein acting on
behalf of such Borrower.

5.   Confirmation

The Borrowers (i) represent to the Agent and the Lenders that this Agreement
will not result in any Default and (ii) confirm and acknowledge that TD as
Lender is also entitled to the benefit of the Security Documents.

6.   Fees and Expenses

The Borrowers agree to pay on demand all reasonable costs and expenses of the
Agent in connection with the preparation, execution, delivery and implementation
and administration of this Agreement including the reasonable fees and expenses
of counsel for the Agent.

7.   Counterparts

This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered will be deemed to be an original and all of which taken together will
constitute but one and the same agreement. Delivery of an executed counterpart
of a signature page to this Agreement by telecopier will be effective as
delivery of a manually executed counterpart of this Agreement.



--------------------------------------------------------------------------------



 



- 4 -

8.   Governing Law

This Agreement is governed by, and construed in accordance with, the laws of the
Province of Quebec and of the laws of Canada applicable therein.

9.   Effectiveness

This Agreement will be effective as of the date on which the Agent confirms to
the Borrowers and the Lenders that this Agreement has been executed by all
parties hereto.



--------------------------------------------------------------------------------



 



- 5 -
     IN WITNESS WHEREOF the parties have caused this Agreement to be duly
executed as of the date and year first above written.

         
 
            Abitibi-Consolidated Inc.
 
       
 
  Per:   /s/ [UNREADABLE]
 
       
 
       
 
  Per:   /s/ [UNREADABLE]
 
       
 
            Abitibi-Consolidated Company of Canada
 
       
 
  Per:   /s/ [UNREADABLE]
 
       
 
       
 
  Per:   /s/ [UNREADABLE]
 
       
 
            Canadian Imperial Bank of Commerce, as Agent
 
       
 
  Per:   /s/ David Evelyn
 
       
 
      David Evelyn
Director
 
       
 
  Per:   /s/ Mark Chandler
 
       
 
      Mark Chandler
Executive Director
 
            (the names and signatures of the Lenders are on the next page)

 



--------------------------------------------------------------------------------



 



 - 6 -

                          Lenders
   
 
                        Canadian Imperial Bank of Commerce    
 
               
Facility A:
  $97,533,000   Per:   /s/ Peter Rawlins    
 
             
Facility B:
  $35,467,000       Peter Rawlins    
 
          DIRECTOR    
 
               
Total:
  $133,000,000   Per:   /s/ Scott Curtia    
 
             
 
          Scott Curtia    
 
          Managing Director    
 
                        The Bank of Nova Scotia    
 
               
Facility A:
  $89,467,000   Per:   /s/ David Angel    
 
             
Facility B:
  $32,533,000       David Angel    
 
               
Total:
  $122,000,000   Per:   /s/ David Loewen    
 
             
 
          David Loewen    
 
                        Citibank, N.A., Canadian Branch    
 
               
Facility A:
  $85,800,000   Per:   /s/ Isabelle Cõté    
 
             
Facility B:
  $31,200,000       Isabelle Cõté    
 
          Director    
 
               
Total:
  $117,000,000   Per:        
 
             
 
                        Goldman Sachs Canada Credit Partners Co.    
 
               
Facility A:
  $73,333,000   Per:   /s/ Pedro Ramirez    
 
             
Facility B:
  $26,667,000       Pedro Ramirez    
 
          Authorized Signatory    
 
               
Total:
  $100,000,000   Per:        
 
             

 



--------------------------------------------------------------------------------



 



- 7 -

                          Lenders
   
 
                        Credit Suisse, Toronto Branch    
 
               
Facility A:
  $58,667,000   Per:   /s/ Alain Daoust    
 
             
Facility B:
  $21,333,000       Alain Daoust    
 
          Director    
 
               
Total:
  $80,000,000   Per:   /s/ Bruce F. Wetherly    
 
             
 
          Bruce F. Wetherly    
 
          Director,    
 
          CREDIT SUISSE, TORONTO BRANCH    
 
                        National Bank of Canada    
 
               
Facility A:
  $55,000,000   Per:   /s/ [UNREADABLE]    
 
             
Facility B:
  $20,000,000            
 
               
Total:
  $75,000,000   Per:   /s/ [UNREADABLE]    
 
             
 
                        The Toronto-Dominion Bank    
 
               
Facility A:
  $36,667,000   Per:   /s/ [UNREADABLE]    
 
             
Facility B:
  $13,333,000            
 
               
Total:
  $50,000,000   Per:   /s/ [UNREADABLE]    
 
             
 
                        ABN AMRO Bank N.V.    
 
               
Facility A:
  $31,533,000   Per:   /s/ [UNREADABLE]    
 
             
Facility B:
  $11,467,000            
 
               
Total:
  $43,000,000   Per:   /s/ [UNREADABLE]    
 
             
 
                        Export Development Canada    
 
               
Facility A:
  $22,000,000   Per:   /s/ Dan Kovacs    
 
             
Facility B:
  $8,000,000       Dan Kovacs    
 
          SENIOR ASSET MANAGER    
 
               
Total:
  $30,000,000   Per:   /s/ Kevin Skilliter    
 
             
 
          Kevin Skilliter    
 
          SENIOR ASSET MANAGER    

 